DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-17 were pending and were rejected in the previous office action. Claims 1, 10, and 12 were amended. Claims 7-9, 11, and 13-17 were canceled. Claims 1-6, 10, and 12 remain pending and are examined in this office action. 

Response to Arguments
Claim Interpretation under § 112(f):
Applicant submits the claims are amended to include sufficient structure such that they no longer invoke 112(f) (pg. 6 of remarks filed 12/6/2021) – the examiner agrees, therefore the § 112(f) interpretation no longer applies.
35 USC § 112(b) and § 112(d): 
Applicant’s arguments with respect to the previous § 112(b) rejections of claims 10-11 and 14-17 (pgs. 6-7 of remarks filed 12/6/2021) have been fully considered and they are persuasive. Claims 11 and 14-17 are canceled and therefore the rejections no longer apply. Claim 10 is amended to no longer be recited in Jepson format, and now recite “A method of delivery of ordered items…” Therefore, the amendments overcome the previous § 112(b) rejection of claim 11 and the rejection is withdrawn. 
Regarding the previous § 112(d) rejections of claims 7, 9, 11, 13, 15, and 17 – all the relevant claims are canceled, thus the § 112(d) rejections no longer apply. 
35 USC § 102 and § 103 – Prior Art Rejections: 
Applicant’s arguments with respect to the previous § 102 and § 103 rejections of the remaining claims 1-6, 10, and 12 (pgs. 7-8 of remarks filed 12/6/2021) have been considered but they are moot as they do not apply to the current grounds of rejection applied to claims 1-6, 10 and 12 under § 102 and § 103 below. Please see the updated § 102 and § 103 rejections of claims 1-6, 10 and 12 below. 
As discussed above, claims 7-9, 11, and 13-17 were canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “authenticating the customer to the first in response to the request…” – however, the limitation is indefinite because it is unclear what “authenticating the customer to the first…” is intended to refer to, such that the examiner cannot determine the intended scope of the claim. For the purposes of further examination, the examiner interprets this limitation to require authenticating the customer after the request. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20060255912 A1 to Simms et al. (Simms). 

Claim 10: Simms discloses: 
A method of delivery of ordered item to a plurality of smart locked storage containers (SLSC), each SLSC being associated with a corresponding customer (Simms: ¶ 0014 “delivery of ordered items to a plurality of locked storage containers, each associated with a corresponding customer”), using a delivery system including a scheduler (Simms: ¶ 0014 “using a delivery system including a scheduler”), the method comprising: 
receiving a request for a first delivery of one or more goods to a first SLSC after a first customer has ordered the one or more goods (Simms: ¶0014 “ordering a first delivery of one or more goods for a first customer associated with a first locked storage container of the plurality of locked storage container”; also see ¶ 0018 showing after customer has ordered the goods, receiving request by the customer by the scheduler and the scheduler schedules delivery according to the customer's preference; also see ¶ 0036 “notifies the scheduler 22 (a specialized computer program running on a delivery system computer) of the time/date of the intended delivery and the estimated size of the bundle of items. The scheduler reserves the capacity in the designated appliance for the scheduled time/date of the delivery”)
determining the availability of the first SLSC to receive the first delivery at one or more times by use of the scheduler (Simms: ¶ 0014 “determining the availability of the first locked storage container to receive the first delivery at one or more times by use of the scheduler”, also ¶ 0018-0019)
identifying, using the scheduler, a first time interval during which the first delivery can be made (Simms: ¶ 0014 “identifying, using the scheduler, a first time interval during which the first delivery can be made”); and
authenticating the customer to the first in response to the request (Simms: ¶ 0033 “The retailer/vendor 20 electronically looks up and verifies the account of the consumer against a register or database of accounts made available on-line by the scheduler” and ¶ 0036 “the consumer authorizes the purchase and indicates method of payment”); 
sending to the first SLSC an access signal allowing a first delivery agent to access the first SLSC only during the first time interval and in response to receiving the request (Simms: ¶ 0014 “sending to the first locked storage container an access signal allowing a first delivery person who is delivering the delivery to access the first locked storage container only during the first time interval”; also see ¶ 0046-0048 showing after order, i.e. request is placed by the customer and communicated to the scheduler, the scheduler sends an access signal allowing access during the first time interval), 
wherein the first SLSC is unlocked in response to receiving the access signal (Simms: ¶ 0021 “wherein the lock is responsive to the communication link receiving the access signal by unlocking upon presentation of an identifier” and ¶ 0029 “permitting access by unlocking the door based on instructions communicated to it by a scheduler, remotely located”; also see alternatively ¶ 0030 showing the signal from the scheduler can allow the lock to be unlocked using delivery agent electronic key) 

Note: Regarding the authenticating step, see the § 112(b) rejection of claim 10 above. Furthermore, the only description in the specification relating to authenticating the customer includes verifying the account of the consumer (pg. 14) and the consumer authorizing the purchase and providing a payment method (pg. 15), so either of these are interpreted as reading on authenticating the customer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160171435 A1 to Newton et al. (Newton) in view of US 20190213539 A1 to Petroski. 

Claim 1: Newton teaches: 
A system for managing the delivery of goods ordered by a customer from a provider to at least one smart locked storage container (SLSC) (Newton: Fig. 1 and ¶ 0016-0026 showing system for managing delivery of goods ordered by customer from a retailer to a secure delivery box), the system comprising: 
a smartbox server connected to a network (Newton: Fig. 1 and ¶ 0016-0025 showing application server “AS” 104, which as per ¶ 0017 may be deployed as a dedicated computer as per Fig. 4) and comprising: 
a smart communicator comprising a processor (Newton: ¶ 0052 showing computer including plurality of processor elements and communication or input/output devices) for enabling communications between the smartbox server and each of 
(1) a provider server (Newton: ¶ 0021 “one or more retailers, merchants or vendors (herein referred generically as a retailer) 110 having hardware systems, e.g., one or more application servers for taking online orders, are in communication with the core network 102”) for the provider of goods which sells the goods bought by the customer (Newton: ¶ 0028-0029 showing notification of a pending delivery of a package from the retailer 110, which as seen in Fig. 1 includes communication between retailer 110 and application server), 
(2) a delivery server for managing deliveries of the goods to the at least one SLSC by a delivery agent (Newton: ¶ 0018-0019 showing network service provider of the core network 102 being utilized to act as a third party manager between retailer and subscriber for handling package deliveries and monitor the delivery of the package to the secure delivery box, and disclosing in ¶ 0020 that “Although FIG. 1 illustrates the core network 102 only having a single AS 104 and a single DB 106, it should be noted that any number of application servers and databases may be deployed. In addition, it should be noted that core network 102 may include additional network elements not shown, such as for example, border elements, gateways, routers, switches, firewalls, one or more access networks, and the like”), 
(3) a receiver for the SLSC (Newton: Fig. 1 and at least ¶ 0026 showing delivery box 114 including various hardware elements and at least a communication device and is in communication via network 102 with the application server)
and (4) a customer server for receiving orders for the goods and managing the sold goods to be delivered to the at least one SLSC based on the orders received (Newton: Fig. 1 and ¶ 0023 showing customer endpoint device 108 in communication over network 102 and which is utilized to make a purchase with a retailer, thereby causing delivery of the package; and also receive a notification that the delivery of the package is pending and/or has occurred); 

With respect to the limitations: 
a controller for controlling the communications and configured for receiving a request for access to the SLSC; and
a signaler comprising a transmitter communicatively connected to the SLSC over the network and being configured for transmitting a signal to the SLSC allowing access thereinto by the delivery agent and the customer in response to receiving the request to the SLSC 
Newton teaches the application server AS 104 for managing the communications (Newton: Fig. 1, ¶ 0016-0025, and Fig. 3, ¶ 0039-0047) and suggests a dedicated computer (Newton: ¶ 0020, ¶ 0027 showing functions of method 200 may be performed by dedicated computer of Fig. 4) performing the functions of receiving an indication that a package is to be placed in the delivery box, i.e. a request to access the delivery box and then providing access to the delivery box (Newton: Fig. 2 steps 220, 230, as described in ¶ 0031-0033). However, to the extent that Newton does not explicitly describe these functions for accessing the delivery box as being performed on a controller/computer device remote from the SLSC, Petroski teaches a remote server including a controller and transmitter (Petroski: ¶ 0034-0035) wherein the remote server is used for receiving a request for access to an electronic locker storage container, i.e. SLSC (Petroski: ¶ 0045-0046, ¶ 0061-0062), and transmitting a signal providing access to the SLSC to a delivery agent and customer in response to the request (Petroski: ¶ 0048; also see ¶ 0063, ¶ 0066). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use a remote server to receive access requests and transmit unlocking signals to local locked storage containers of Petroski in the electronic locker delivery system of Newton with a reasonable expectation of success of arriving at the claimed invention, with the motivation to provide “safety and security during item exchanges while making it also convenient, widely available, and cost-effective” (Petroski: ¶ 0005).  

Claim 2: Newton/Petroski teach claim 1. Newton, as modified above, further teaches: 
wherein the managing of delivery of the goods includes scheduling said delivery (Newton: ¶0044-0045; also see ¶ 0028 showing managing delivery including scheduling)

Claim 3: Newton/Petroski teach claim 1. Newton, as modified above, further teaches: 
wherein said controller enables the communicator to transmit any of: 
(1) instructions from the provider of goods to the delivery server for delivering the goods to the at least one SLSC (Newton: Fig. 3 and ¶ 0040-0042 steps 310-320); 
(2) information concerning delivery of the ordered goods from the delivery server to the provider (Newton: Fig. 3 steps 350-360 and ¶ 0046-0047 showing notification provided to the retailer that the items were delivered/picked up) 
(3) information concerning the ordered goods from either or both of the provider of goods or the delivery server to the customer server (Newton: ¶ 0045, ¶ 0018-0019 showing subscriber, i.e. customer, notified upon changes in shipment, delivery to delivery box, etc.); and (4) information or instructions regarding the delivered goods from the customer server to either or both of the provider or the delivery server

Claim 4: Newton/Petroski teach claim 3. Newton, as modified above, further teaches:
wherein the controller enables the transmittal of a user interface to each of the provider, delivery server, a signaler and customer server for facilitating the operations of the communicator, controller and/or signaler (Newton: ¶ 0051 showing “one or more steps, functions, or operation of the methods 200 and 300 described above may include a storing, displaying and/or outputting step as required for a particular application. In other words, any data, records, fields, and/or intermediate results discussed in the methods can be stored, displayed, and/or outputted to another device as required for a particular application”)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160171435 A1 to Newton et al. (Newton) in view of US 20190213539 A1 to Petroski, further in view of US 20090043617 A1 to Thomas, and even further in view of US 20050131774 A1 to Huxter.

Claim 5: Newton/Petroski teach claim 1. With respect to the limitations: 
wherein the communications comprise pricing, availability of goods, inventory of goods, delivery data concerning the goods, instructions to the delivery server to retrieve the delivered goods from the at least one SLSC
Newton teaches communications including availability of goods (Newton: Fig. 4 step 350 and ¶ 0046), delivery data concerning the goods (Newton: ¶ 0040-0047 various notifications about the delivery) and instructions to the delivery server for retrieving the delivered goods from the secure locked storage container (Newton: ¶ 0037; also see ¶ 0018) – but Newton/Petroski are silent regarding pricing and inventory of goods. 
However, Thomas teaches communicating manifest information include an inventory of goods (Thomas: ¶ 0019-0020, ¶ 0023-0024, ¶ 0026 showing upon ordering and throughout the shipping process, determining that the item is in stock and the inventory system is updated with manifest information). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include communicating inventory and availability information for customers’ orders as taught by Thomas (which also related to a locker based delivery system as per ¶ 0017) in the locker delivery system of Newton/Petroski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so at the time the invention was filed, with the motivation “to address the need for a system and method that facilitates, documents, and controls the delivery of orders for goods from one or more centralized warehouses to a network of remote locations in a quick and reliable manner and which provides current and accurate information about the location and the status of orders and associated inventory” (Thomas: ¶ 0004). 	
Still, to the extent that Newton/Petroski/Thomas do not teach communicating some type of pricing information, Huxter teaches communicating pricing information for having the goods for an online order to be delivered to a particular location such as a locker (Huxter: ¶ 0017, ¶ 0217, ¶ 0220, ¶ 0231 showing price to have an item delivered to a particular delivery point is provided to the customer/recipient, and ¶ 0012, ¶ 0058, ¶ 0080, ¶ 0149, ¶ 0220 showing the particular delivery point is a locker to which the goods are delivered). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include providing pricing information to the customer/recipient for delivery to a particular location/locker as taught by Huxter in the delivery system of Newton/Petroski/Thomas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so at the time the invention was filed, with the motivation to solve the problem that customers “either have to try to wait in for the delivery which could mean waiting in for several days or go to the delivery depot at a certain time. It is inefficient for delivery companies because delivering single packages to individual customers' homes is more expensive than delivering multiple packages to retail stores, and because customers are often not in to receive their deliveries. The delivery companies' inefficiencies result in increased costs, which result in increased delivery fees” (Huxter: ¶ 0009). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160171435 A1 to Newton et al. (Newton) in view of US 20190213539 A1 to Petroski, further in view of US 20080255758 A1 to Graham et al. (Graham), and even further in view of US 20130261792 A1 to Gupta et al. (Gupta). 

Claim 6: Newton/Petroski teach claim 1. With respect to the following limitation, Newton/Petroski do not appear to explicitly teach transmitting misdelivery information. However, Graham teaches: 
wherein the controller enables (1) the smart communicator to transmit misdelivery information to the delivery server when the delivered goods are determined to be mis-delivered (Graham: ¶ 0060-0061 showing communicating misdelivery data at delivery location by the monitoring system to determine is misdelivery for a delivery is occurring), 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include transmitting misdelivery information for delivered goods as taught by Graham in the locker delivery system of Newton/Petroski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so at the time the invention was filed with the motivation to solve that problem that “items flowing through a transportation system are, on occasion, still delivered to a location later than expected, mis-delivered to an incorrect address, and even lost (or stolen) somewhere along the way” (Graham: ¶ 0002) and that “an unsatisfied need exists in the industry for improved systems and methods for monitoring whether an item is properly delivered to a designated delivery point” (Graham: ¶ 0005). 

With respect to the remaining limitations, while Graham as seen above determined if items are misdelivered to the incorrect location, Newton/Petroski/Graham do not explicitly teach requesting redelivery of the goods and redelivering the goods. However, Gupta teaches: 
(2) the delivery server to request information for re-delivery of the goods (Gupta: ¶ 0122 showing “a request may be sent to the materials handling facility to reship the items”) and (3) the provider to re-deliver the ordered goods (Gupta: ¶ 0122 showing items are reshipped from the provider so that they are delivered by the promised delivery date)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include requesting for and redelivering items as taught by Gupta in the delivery system of Newton/Petroski/Graham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160171435 A1 to Newton et al. (Newton) in view of US 20190213539 A1 to Petroski, and further in view of US 20180033235 A1 to Dotterweich et al. (Dotterweich). 

Claim 12: Newton/Petroski teach claim 1. With respect to the following limitations, Newton does not explicitly describe a return process using the SLSCs, however, Dotterweich teaches: 
further enabling return of the delivered goods from the SLSC to the provider thereof (Dotterweich: ¶ 0028-0029, ¶ 0121-0131 showing enabling return of the items to the lockers), wherein:
the customer server further manages return of the goods from the at least one SLSC to the provider (Dotterweich: ¶ 0121-0125, ¶ 0130-0131 showing customer requests to return an item to the locker return/exchange module; also note Newton teaches a customer device for interacting with the SLSC system as in claim 1 above)
the delivery server further manages return of the goods from the at least one SLSC to the provider thereof by the delivery agent (Dotterweich: ¶ 0028-0029, ¶ 0121-0128, ¶ 0130-0131 as above showing the delivery system manages return of the goods to the SLSC via a logistics server, i.e. a carrier, to the original seller)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the customer return processes as taught by Dotterweich in the locker delivery system of Newton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so at the time the invention was filed with the motivation that “there is a need for improved systems and processes for facilitating such exchanges in a safe and convenient manner” (Dotterweich: ¶ 0002). 

	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628